2002 STOCK INCENTIVE PLAN
OF AMETEK, INC.
(as amended to date as of March 4, 2005)

1. Purpose. The purpose of this Stock Incentive Plan is to advance the interests
of the Corporation by encouraging and enabling the acquisition of a larger
personal proprietary interest in the Corporation by key employees and Directors
of the Corporation and its Affiliates upon whose judgment and keen interest the
Corporation is largely dependent for the successful conduct of its operations,
and by providing such key employees and Directors with incentives to maximize
the success of the Corporation. It is anticipated that the acquisition of such
proprietary interest in the Corporation and such incentives will strengthen the
desire of such key employees and Directors to remain with the Corporation as
well as that such incentives and the opportunity to acquire such a proprietary
interest will enable the Corporation and its Affiliates to attract desirable
personnel and Directors.

2. Definitions. When used in this Plan, unless the context otherwise requires:

(a) “Act” shall mean the Securities Exchange Act of 1934, as amended.



  (b)   “Affiliate” shall mean a person or entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Corporation. For this purpose, 50% general voting power
of an incorporated entity, or 50% profits interest of an unincorporated entity,
as the case may be, shall constitute control.



  (c)   “Board of Directors” shall mean the Board of Directors of the
Corporation as constituted at any time.



  (d)   “Chairman of the Board” shall mean the person who at the time shall be
Chairman of the Board of Directors of the Corporation.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.



  (f)   “Committee” shall mean the Compensation Committee of the Board of
Directors and hereinafter described in Section 4.

(g) “Corporation” shall mean AMETEK, Inc.



  (h)   “Fair Market Value” shall mean the average of the high and low sales
prices on the stock exchange or market on which the Shares are primarily traded
on the date as of which such value is being determined or, if there shall be no
sale on that date, then on the last previous day on which a sale was reported.



  (i)   “Incentive Award” shall mean an Option, Phantom Stock Award, Restricted
Stock Award, or Rights granted pursuant to the Plan.



  (j)   “Incentive Stock Option” shall mean an option as defined under
Section 422 of the Code and regulations promulgated thereunder.



  (k)   “Mature Shares” shall mean shares that a holder has beneficially owned
for at least six months.



  (l)   “Non-Employee Director” shall mean a Director of the Corporation and/or
its Affiliates who is not also an employee of the Corporation and/or its
Affiliates.



  (m)   “Non-Qualified Stock Option” shall mean an Option other than an
Incentive Stock Option.



  (n)   “Options” shall mean the stock options granted pursuant to the Plan,
including Non-Qualified Stock Options and Incentive Stock Options, which shall
entitle the holder thereof to purchase Shares from the Corporation for such
price and at such times as the Committee shall determine at the time the Options
are granted, subject to the terms and conditions of the Plan.



  (o)   “Phantom Stock Award” shall mean an Award granted in accordance with the
provisions of Section 11 hereof, which shall entitle the holder thereof to
receive from the Corporation cash or Shares, or a combination of cash and
Shares, based upon the Fair Market Value of Shares at the time of the expiration
of the vesting period under such Award, subject to the terms and conditions of
the Plan.



  (p)   “Phantom Stock Units” shall mean the units of Phantom stock credited to
the holder of a Phantom Stock Award, each of which units shall be a fictitious
share of common stock which is the equivalent of one Share.

(q) “Plan” shall mean the 2002 Stock Incentive Plan of AMETEK, Inc.



  (r)   “Restricted Shares” shall mean the Shares issued as a result of a
Restricted Stock Award.



  (s)   “Restricted Stock Award” shall mean a grant of Shares or of the right to
purchase Shares pursuant to Section 10 hereof. Such Shares, when and if issued,
shall be subject to such transfer restrictions and risk of forfeiture as the
Committee shall determine at the time the Award is granted, or as specified in
subsection (a)(iv) of Section 10 hereof, until such specific conditions are met.
Such conditions may be based on continuing employment (or services) or
achievement of pre-established performance objectives, or both.



  (t)   “Rights” shall mean stock appreciation rights granted pursuant to the
Plan, which shall entitle the holder thereof to receive from the Corporation
cash or Shares or a combination of cash and Shares based upon the excess of the
Fair Market Value of Shares at the time of exercise over the purchase price of
the Shares subject to the related Option, or the Fair Market Value of Shares on
the date the Rights were granted, as the case may be, subject to the terms and
conditions of the Plan.

(u) “Share” shall mean a share of common stock of the Corporation.

3. Shares Subject to the Plan. Subject to the provisions of Section 16 hereof,
the aggregate number of Shares that may be subject to Options, Phantom Stock
Awards (other than any Phantom Stock Awards which are payable only in cash),
Restricted Stock Awards and Rights shall not exceed 4,000,000, which Shares may
be either Treasury Shares or authorized but unissued Shares. A maximum of
1,400,000 Shares may be awarded to any single individual during the duration of
the Plan. A maximum of 30% of the aggregate number of Shares, or 1,200,000
Shares, may be awarded as Restricted Shares, Rights, Phantom Stock Awards and
Phantom Stock Units. A maximum of 10% of the aggregate number of Shares, or
400,000 Shares, may be awarded to Non-Employee Directors during the duration of
the Plan. In the event the Corporation adopts a stock purchase plan for the
benefit of its employees, the shares of common stock awarded under that plan
shall further reduce the aggregate number of Shares available under this Plan.
If the Shares that would be issued or transferred pursuant to any such Incentive
Award are not issued or transferred and cease to be issuable or transferable for
any reason (including the extent to which payment pursuant to a Phantom Stock
Award is made in cash), or if Restricted Shares issued pursuant to a Restricted
Stock Award are forfeited, the number of Shares subject to such Incentive Award
will no longer be charged against the limitation provided for herein (even if
the holders had voting or dividend rights with regard to the Shares) and may
again be made subject to Incentive Awards; provided, however, that Shares as to
which an Option has been surrendered in connection with the exercise of a
related Right shall not again be available for the grant of any further
Incentive Awards. Notwithstanding the preceding, with respect to any Option or
Right granted to any person who is a “covered employee” as defined in Section
162(m) of the Code that is canceled (other than with respect to the exercise of
a related Right or Option) or as to which the exercise price or base value is
reduced, the number of shares subject to such Option or Right shall continue to
be counted, in accordance with said Section 162(m) and regulations promulgated
thereunder, against the maximum number of Shares which may be the subject of
Incentive Awards granted to such person.

4. Committee. The Plan shall be administered by a Committee which shall consist
of at least two Directors, all of whom shall be “outside directors” as defined
under Section 162(m) of the Code and related Treasury regulations and all of
whom shall be “Non-Employee Directors” as defined under Rule 16b-3 under the
Act. The members of the Committee shall be selected by the Board of Directors.
If a member of the Committee, for any reason, shall cease to serve, the vacancy
may be filled by the Board of Directors. Any member of the Committee may be
removed at any time, with or without cause, by the Board of Directors. The
Chairman of the Committee shall be designated by the Board of Directors, and
meetings of the Committee may be called at any time by its Chairman or upon
written request of a majority of the members of the Committee, provided that
meetings may be held at any time without notice if all the members are present
or if at any time before or after the meeting those not present waive notice of
the meeting in writing. Subject to the preceding provision, at least one day’s
notice of the meeting shall be given in person or by telephone, letter, fax,
telegram or cablegram. At all meetings of the Committee, a majority of the
members of the Committee at the time of such meeting shall be necessary to
constitute a quorum. Any act of a majority of the quorum present at a meeting
shall be the act of the Committee.

5. Participants. All key employees of the Corporation and its Affiliates shall
be eligible to receive Incentive Awards under the Plan. The persons to whom
Incentive Awards are to be offered under the Plan and the number of Shares with
respect to which Incentive Awards are to be granted to each such person shall be
determined by the Committee in its sole discretion subject, however, to the
terms and conditions of the Plan. The Committee in its sole discretion may grant
to any Non-Employee Director a Non-Qualified Stock Option to purchase a number
of Shares determined by the Committee. Subject to Section 13 hereof, optioned
Shares which may have been but were not purchased during any one twelve
(12)-month period may be purchased during any one or more succeeding twelve
(12)-month periods until expiration. Payment for the stock purchased pursuant to
the exercise of the Option shall be made in full at the time of the exercise of
the Option by cash, by check payable to the order of the Corporation, or by the
delivery to the Corporation of Mature Shares of Common Stock of the Corporation
which shall be valued at their Fair Market Value on the date of exercise of the
Option, or by such other method as the Committee established under the Plan may
permit from time to time, including payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board.

6. Grant of Options. The number of Options to be granted to any eligible person
shall be determined by the Committee in its sole discretion. At the time an
Option is granted, the Committee may, in its sole discretion, designate whether
such Option (a) is to be considered as an Incentive Stock Option, or (b) is to
be treated as a Non-Qualified Stock Option for purposes of this Plan and the
Code, or (c) is in part to be considered as an Incentive Stock Option and in
part to be treated as a Non-Qualified Stock Option for purposes of this Plan and
the Code; provided, however, that no Incentive Stock Option may be granted after
March 12, 2012.

Notwithstanding any other provision of this Plan to the contrary, to the extent
that the aggregate Fair Market Value (determined as of the date an Option is
granted) of the Shares with respect to which Options which are designated as
Incentive Stock Options (and any other incentive stock options granted to an
employee after 1986 under any other incentive stock option plan maintained by
the Corporation or any Affiliate that meets the requirements of Section 422 of
the Code) first become exercisable in any calendar year exceeds $100,000, such
Options shall be treated as Non-Qualified Stock Options. This paragraph shall be
applied by taking options into account in the order in which they are granted.

Nothing herein contained shall be construed to prohibit the granting of Options
at different times to the same person.

The form of Option shall be as determined from time to time by the Committee. A
certificate of Option signed by the Chairman of the Board or the President or a
Vice President, attested by the Treasurer or an Assistant Treasurer, or
Corporate Secretary or an Assistant Secretary of the Corporation having the seal
of the Corporation affixed thereto, shall be delivered to each person to whom an
Option is granted.

7. Grant of Rights. The Committee shall have the authority in its discretion to
grant to any eligible person Rights which may be granted separately or in
connection with an Option (either at the time of grant or at any time during the
term of the Option; provided, however, that in the case of an Incentive Stock
Option, Rights may be granted only at the time the Incentive Stock Option is
granted). Rights granted in connection with an Option, shall be granted with
respect to the same number of Shares then covered by the Option, subject to
adjustment pursuant to the provisions of Section 16 hereof, and may be exercised
as determined by the Committee in its discretion at the time of the grant of the
Rights, either in conjunction with, or as an alternative to, the exercise of the
related Option.

Conjunctive Rights granted in connection with an Option shall entitle the holder
thereof to receive payment from the Corporation, determined as hereinafter
provided, only if and to the extent that the related Option is exercisable and
is exercised. Upon any exercise of an Option in respect of which conjunctive
Rights shall have been granted, the holder of the Rights shall be entitled to
receive payment of an amount equal to the product obtained by multiplying
(i) the excess of the Fair Market Value of one Share on the date of such
exercise over the purchase price per Share payable upon exercise of the related
Option (the “Price Spread”), or a portion of the Price Spread determined by the
Committee at the time of grant, by (ii) the number of Shares in respect of which
the related Option shall have then been so exercised; provided, however, that
the amount of the payment which a holder of such Rights shall be entitled to
receive upon any exercise of the Rights shall in no event exceed two times the
aggregate purchase price payable by such holder for the Shares in respect of
which the related Option shall have then been so exercised.

Alternative Rights granted in connection with an Option shall entitle the holder
thereof to receive payment from the Corporation, determined as hereinafter
provided, only if and to the extent that the related Option is exercisable, by
surrendering the Option with respect to the number of Shares as to which such
Rights are then exercised. Such Option, to the extent surrendered, shall be
deemed exercised. Upon any exercise of alternative Rights, the holder thereof
shall be entitled to receive payment of an amount equal to the product obtained
by multiplying (i) the Price Spread, or a portion of the Price Spread determined
by the Committee at the time of grant, by (ii) the number of Shares in respect
of which the Rights shall have then been so exercised. Alternative Rights
granted in connection with an Incentive Stock Option shall not be exercisable
unless the Price Spread exceeds zero. Rights granted without relationship to an
Option shall be exercisable as determined by the Committee, but in no event
after seven (7) years from the date of grant. Such Rights shall entitle the
holder, upon the exercise thereof, to receive payment from the Corporation of an
amount equal to the product obtained by multiplying (i) the excess of the Fair
Market Value of one Share on the date of such exercise over the Fair Market
Value of one Share on the date the Rights were granted (the “Value Spread”), or
a portion of the Value Spread determined by the Committee at the time of grant,
by (ii) the number of Shares in respect of which the Rights shall have then been
so exercised.

Notwithstanding anything contained herein, the Committee may, in its sole
discretion, limit the amount payable upon the exercise of Rights. Any such
limitation shall be determined as of the date of grant and noted on the
certificate evidencing the grant of the Rights.

Payment of the amount determined hereunder upon the exercise of conjunctive
Rights or Rights granted without relationship to an Option shall be made solely
in cash. At the holder’s election, payment of the amount determined hereunder
upon the exercise of alternative Rights granted in connection with an Option may
be made solely in cash, or solely in Shares valued at their Fair Market Value on
the date of exercise of the Rights, or in a combination of cash and Shares.
Notwithstanding any other provision of the Plan or of any Option or Rights, upon
the exercise of such alternative Rights, the Committee shall have the power at
its discretion to disapprove the holder’s election as to the form (i.e., cash or
Shares, or part in cash and part in Shares) in which payment of the Rights will
be made and to substitute therefor payment as it determines. If the Committee
does not disapprove an election made upon the exercise of Rights within 60 days
after such exercise or election then the Committee shall be deemed to have
approved such election. No fractional Shares shall be issued by the Corporation,
and settlement therefor shall be made in cash.

The form of Rights shall be as determined from time to time by the Committee. A
Certificate of Rights signed by the Chairman of the Board or the President or a
Vice President, attested by the Treasurer or an Assistant Treasurer, or
Corporate Secretary or an Assistant Secretary of the Corporation and having the
seal of the Corporation affixed thereto, shall be delivered to each person to
whom Rights are granted.

8. Duration of Option and Related Rights. The duration of any Option granted
under the Plan shall be fixed by the Committee in its sole discretion; provided,
however, that no Option shall remain in effect for a period of more than seven
(7) years from the date on which it is granted; and provided further that an
Incentive Stock Option that is granted to an employee of the Corporation or an
Affiliate who, at the time of grant, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Corporation or any
Affiliate, may not have a term that exceeds five years from the date of grant.
The duration of any Rights granted in connection with any Option granted under
the Plan shall be coterminous with the duration of the related Option.

9. Exercise of Options and Rights. Except as otherwise provided hereunder, an
Option and Rights, after the grant thereof, shall be exercisable by the holder
at such rate and times as may be fixed by the Committee, in its sole discretion,
at the time the Option and Rights are granted. Notwithstanding the foregoing,
all or any part of any remaining unexercised Options or Rights granted to any
person may be exercised (a) subject to the provisions of Section 13 hereof, upon
the holder’s retirement at or after age 65, provided the holder has completed at
least two full years of employment with the Corporation or any Affiliate,
(b) subject to the provisions of Section 13 hereof, upon the death of the
holder, (c) upon the holder’s termination of employment in connection with a
Change in Control, or (d) upon the occurrence of such special circumstance or
event as in the opinion of the Committee merits special consideration.

As used in the Plan, a “Change in Control” shall be deemed to have occurred if

(i) Any person (except the Corporation, any subsidiary of the Corporation, any
employee benefit plan of the Corporation or of any subsidiary of the
Corporation, or any person or entity organized, appointed or established by the
Corporation for or pursuant to the terms of any such employee benefit plan),
together with all affiliates and associates of such person, becomes the
beneficial owner, directly or indirectly, in the aggregate of 20% or more of the
value of the outstanding equity or combined voting power of the then outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors; or

(ii) The shareholders of the Corporation approve a merger or consolidation the
result of which is that the shareholders of the Corporation do not own or
control at least 50% or more of the value of the outstanding equity or combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors, or there occurs a sale
or other disposition of all or substantially all of the Corporation’s assets or
a plan of liquidation is approved; provided, however, that an internal
reorganization shall not constitute a “Change in Control” if the shareholders of
the Corporation own or control, directly or indirectly, at least 50% of the
value of the outstanding equity or combined voting power of the then outstanding
voting securities of the new company entitled to vote generally in the election
of directors of that company.

An Option shall be exercised by the delivery of a duly signed notice in writing
to such effect, together with the Option certificate and the full purchase price
of the Shares purchased pursuant to the exercise of the Option to the Corporate
Secretary or an officer of the Corporation appointed by the Chairman of the
Board for the purpose of receiving the sum. Payment of the full purchase price
shall be made as follows: in cash or by check payable to the order of the
Corporation, or by delivery to the Corporation of Mature Shares which shall be
valued at their Fair Market Value on the date of exercise of the Option or by
such other methods as the Committee may permit from time to time, including
payment through a broker in accordance with procedures permitted by Regulation T
of the Federal Reserve Board. Any Rights exercised in conjunction therewith
shall be exercised by the inclusion in such notice of a notice of exercise of
Rights, together with the Rights certificate.

Within a reasonable time after the exercise of an Option, the Corporation shall
cause to be issued and delivered, to the person entitled thereto, a certificate
for the Shares purchased pursuant to the exercise of the Option, and, if Rights
have been exercised in conjunction therewith, the amount of cash determined in
accordance with Section 7 hereof. If the Option and any conjunctive Rights shall
have been exercised with respect to less than all of the Shares subject to the
Option and Rights, the Corporation shall also cause to be delivered to the
person entitled thereto an Option certificate and a Rights certificate with
respect to the number of Shares equal to the difference between the number of
Shares of the Option certificate and Rights certificate surrendered at the time
of the exercise of the Option and Rights and the number of Shares with respect
to which the Option and Rights were so exercised, or the original Option
certificate and Rights certificate shall be endorsed to give effect to the
partial exercise thereof. If any Option is treated in part as an Incentive Stock
Option and in part as a Non-Qualified Stock Option, the Corporation shall
designate the Shares that are treated as purchased pursuant to the exercise of
an Incentive Stock Option by causing to be delivered a separate certificate
therefor.

Rights that are exercisable as an alternative to the exercise of a related
Option, or without any relationship to an Option, shall be exercised by the
delivery of a duly signed notice in writing to such effect, together with the
Rights certificate, and, in the case of alternative Rights, a specification of
the percentages of the Rights which the holder desires to receive in cash and in
Shares. Holders of alternative Rights shall also surrender the related Option
certificate. Within a reasonable time thereafter, the Corporation shall cause to
be delivered and/or issued to the person entitled thereto, the amount of cash
and/or a certificate for the number of Shares determined in accordance with
Section 7 hereof. Upon the exercise of alternative Rights, the number of Shares
subject to exercise under the related Option or portion thereof shall be reduced
by the number of Shares represented by the Option or portion thereof
surrendered. Shares subject to Options or portions thereof surrendered upon the
exercise of alternative Rights shall not be available for subsequent Incentive
Awards under the Plan. If the Rights shall have been exercised with respect to
less than all of the Shares subject thereto (or to the related Option, if any),
the Corporation shall also cause to be delivered to the person entitled thereto
a Rights certificate (and an Option certificate, in the case of alternative
Rights) with respect to the difference between the number of Shares of the
Rights certificate (and related Option certificate, if any) surrendered at the
time of the exercise of the Rights and the number of Shares with respect to
which the Rights were so exercised (and the related Option, if any, was so
surrendered), or the original Rights certificate (and related Option
certificate, if any) shall be endorsed to give effect to the partial exercise
(and surrender) thereof.

Notwithstanding any other provision of the Plan or of any Option or Rights, no
Option or Rights granted pursuant to the Plan may be exercised at any time when
the Option or Rights or the granting or exercise thereof violates any law or
governmental order or regulation.

10. Terms and Conditions of Restricted Stock Awards.



  (a)   All Restricted Shares granted to or purchased by an eligible person
pursuant to the Plan shall be subject to the following conditions:



  (i)   the Restricted Shares may not be sold, transferred, or otherwise
alienated or hypothecated until the restrictions are removed or expire;



  (ii)   each certificate representing Restricted Shares issued pursuant to a
Restricted Stock Award under this Plan shall bear a legend making appropriate
reference to the restrictions imposed;



  (iii)   no Restricted Shares shall have a vesting period of less than 3 years
except upon the occurrence of such special circumstance or event as, in the
opinion of the Committee, merits special consideration; and



  (iv)   the Committee may impose such other conditions as it may deem advisable
on any Restricted Shares granted to or purchased by an eligible person pursuant
to a Restricted Stock Award under this Plan, including, without limitation,
restrictions under the requirements of any stock exchange upon which such Shares
or shares of the same class are then listed, and under any securities law
applicable to such Shares.



  (b)   The restrictions imposed under subsection (a) hereof upon Restricted
Stock Awards shall lapse in accordance with a schedule or other conditions as
determined by the Committee, subject to the provisions of Section 13 hereof.



  (c)   Prior to the expiration or lapse of all of the restrictions and
conditions imposed upon Restricted Shares, a stock certificate or certificates
representing such Restricted Shares shall be registered in the holder’s name but
shall be retained by the Corporation for the holder’s account. The holder shall
have the right to vote such Restricted Shares and shall have all other rights
and privileges of a beneficial and record owner with respect thereto, including,
without limitation, the right to receive dividends, distributions and
adjustments with respect thereto; provided, however, that such dividends,
distributions and adjustments may be retained by the Corporation for the
holder’s account and for delivery to the holder, together with the stock
certificate or certificates representing such Restricted Shares, as and when
said restrictions and conditions shall have expired or lapsed.

11. Terms and Conditions of Phantom Stock Awards. The Committee shall have the
authority in its discretion to grant to any eligible person Phantom Stock Awards
which shall be subject to the following conditions:



  (a)   The Phantom Stock Units credited to the holder of a Phantom Stock Award
shall be subject to a vesting period which shall mean a period commencing on the
date the Award is granted and ending in accordance with a schedule or other
conditions as determined by the Committee, subject to the provisions of
Section 13 hereof. The Committee may provide for the expiration of the vesting
period in installments where deemed appropriate.



  (b)   A Phantom Stock Award shall entitle the holder, upon the expiration of
the vesting period, to receive payment from the Corporation of an amount equal
to the product obtained by multiplying (i) the Fair Market Value of one Share on
the date of such expiration by (ii) the number of Phantom Stock Units in respect
of which the vesting period shall have then expired. The payment of such amount
may be made solely in cash, or solely in Shares valued at their Fair Market
Value on the date of expiration of the vesting period, or in a combination of
cash and Shares, subject to such terms and conditions as are determined by the
Committee; provided, however, that no fractional Shares shall be issued by the
Corporation, and settlement therefor shall be made in cash.



  (c)   The Committee may impose such other conditions as it may deem advisable
on any Shares which may be issued pursuant to a Phantom Stock Award under this
Plan, including, without limitation, restrictions under the requirements of any
stock exchange upon which such Shares or shares of the same class are then
listed, and under any securities law applicable to such Shares.



  (d)   Prior to the expiration of the vesting period under a Phantom Stock
Award, amounts equal to the dividends payable with respect to the same number of
Shares as the number of Phantom Stock Units as to which the vesting period has
not expired shall be credited to the holder’s account under such Award;
provided, however, that such dividend-equivalent amounts may be retained by the
Corporation for the holder’s account and for delivery to the holder only as and
when said vesting period shall have expired.

12. Purchase Price. The purchase price per Share for Restricted Shares to be
purchased pursuant to Restricted Stock Awards, or for the Shares to be purchased
pursuant to the exercise of an Option, shall be fixed by the Committee at the
time of the grant of the Restricted Stock Award or Option; provided, however,
that the purchase price per Share for the Shares to be purchased pursuant to the
exercise of an Incentive Stock Option or Non-Qualified Stock Option shall not be
less than 100% of the Fair Market Value of a Share on the date such Incentive
Stock Option or Non-Qualified Stock Option is granted; and, provided further,
that an Incentive Stock Option that is granted to an employee of the Corporation
or an Affiliate who, at the time of grant, owns stock possessing more than 10%
of the total combined voting power of all classes of stock of the Corporation or
any Affiliate, must have a purchase price per Share equal to 110% of the Fair
Market Value of a Share on the date of grant.

13. Termination of Employment. If a holder of an Option and/or Rights shall
voluntarily or involuntarily leave the employ or service of the Corporation and
its Affiliates (including retirement), the Option and Rights of such holder
shall terminate forthwith, except that the holder shall have until the
expiration of 3 months from the cessation of the holder’s employment or service
with the Corporation and its Affiliates (without regard to any period of
severance) to exercise any unexercised Option and/or Rights the holder could
have exercised on the day on which he left the employ or service of the
Corporation and Affiliates, including those Options and/or Rights that become
exercisable upon cessation of employment pursuant to the provisions of the first
paragraph of Section 9 hereof.

If the cessation of employment or service is due to death, the representatives
of the estate of the holder shall have the privilege of exercising the
unexercised Options and/or Rights which the deceased could have exercised at the
time of his death, including those Options and/or Rights that become exercisable
pursuant to the provisions of the first paragraph of Section 9 hereof, provided
that such exercise must be accomplished prior to the expiration of such Options
and Rights and within six months after the death of the holder.

The Committee may, in its sole discretion, provide with respect to an Option or
Rights granted to any individual (and either at the time of grant of such Option
or Rights or by an amendment thereafter to any such outstanding Option or
Rights), that the post-termination or post-death exercise period shall be for a
period of time specified by the Committee which is longer than the period which
would otherwise apply pursuant to this Section 13, but in no event beyond the
expiration of the stated term of such Option or Rights.

If the employment or service of any holder with the Corporation or an Affiliate
shall be terminated because of the holder’s violation of the duties of such
employment or service with the Corporation or its Affiliates, as he may from
time to time have, the existence of which violation shall be determined by the
Committee in its sole discretion and which determination by the Committee shall
be conclusive, all unexercised Options and Rights of such holder shall terminate
immediately upon the termination of the holder’s employment or service with the
Corporation or an Affiliate, and a holder whose employment or service with the
Corporation or an Affiliate is so terminated shall have no right after such
termination to exercise any unexercised Option or Rights he might have exercised
prior to the termination of his employment or service with the Corporation or an
Affiliate.

Except as hereinafter provided, if a holder of a Restricted Stock Award shall
voluntarily or involuntarily leave the employ [or service] of the Corporation
and its Affiliates, all such Restricted Shares subject to restrictions at the
time his employment [or service] terminates (and any dividends, distributions
and adjustments retained by the Corporation with respect thereto) shall be
forfeited and any consideration received therefor from the holder shall be
returned to the holder. Notwithstanding the foregoing, all restrictions to which
Restricted Stock Awards are subject shall lapse (a) upon the death or disability
(as defined in Section 22(e)(3) of the Code) of the holder, (b) upon the
holder’s termination of employment [or cessation of service as a Director] in
connection with a Change in Control (as defined in Section 9 hereof), or
(c) upon the occurrence of such special circumstance or event as in the opinion
of the Committee merits special consideration.

Except as hereinafter provided, if a holder of a Phantom Stock Award shall
voluntarily or involuntarily leave the employ [or service] of the Corporation
and its Affiliates prior to the complete expiration of the vesting period, all
amounts theretofor remaining payable pursuant to such Award (including any
dividend equivalent amounts retained by the Corporation with respect thereto)
shall be forfeited. Notwithstanding the foregoing, the vesting period under a
Phantom Stock Award shall completely expire, and all amounts remaining payable
thereunder shall be payable (a) upon the death or disability (as defined in
Section 22(e)(3) of the Code) of the holder, (b) upon the holder’s termination
of employment [or service] in connection with a Change in Control, or (c) upon
the occurrence of such special circumstance or event as in the opinion of the
Committee merits special consideration.

14. Transferability of Incentive Awards.



  (a)   Non-Transferability of Incentive Awards. Except as provided below,
Incentive Awards shall not be transferable by the holder thereof otherwise than
by will or the laws of descent and distribution to the extent provided herein,
and Incentive Awards may be exercised or surrendered during the holder’s
lifetime only by the holder thereof.



  (b)   Transfer of Non-Qualified Stock Options. Notwithstanding the foregoing,
the Committee may provide, in a Non-Qualified Stock Option certificate, that the
holder thereof may transfer the Non-Qualified Stock Option to family members or
other persons or entities according to such terms as the Committee may
determine; provided that the holder thereof receives no consideration for the
transfer of a Non-Qualified Stock Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.

15. Tax Withholding. The Corporation or Affiliate will take such action as it
deems appropriate to ensure compliance with all federal, state or local income
tax withholding laws. In order to facilitate a Participant’s payment of his
withholding obligations with respect to Incentive Awards, the Committee, in its
discretion, and subject to such additional terms and conditions as it may adopt,
may permit the Participant to elect to (a) deduct from any cash payment
otherwise due to the Participant, the appropriate withholding amount, (b) pay to
the Corporation in cash the appropriate withholding amount, (c) have the
Corporation withhold a portion of the Shares otherwise to be delivered upon
exercise or receipt of (or the lapse or restrictions relating to) such Incentive
Award, the fair market value of which is equal to the minimum statutory
withholding amount, or (d) deliver to the Corporation Mature Shares already
owned by the Participant, the fair market value of which is equal to the
appropriate withholding amount.

16. Adjustment Provision. If prior to the complete exercise of any Option, or
prior to the expiration or lapse of all of the restrictions and conditions
imposed pursuant to a Restricted Stock Award, there shall be declared and paid a
stock dividend upon the Shares or if the Shares shall be split up, converted,
exchanged, reclassified, or in any way substituted for,



  (a)   in the case of an Option, then the Option, to the extent that it has not
been exercised, shall entitle the holder thereof upon the future exercise of the
Option to such number and kind of securities or cash or other property subject
to the terms of the Option to which he would have been entitled had he actually
owned the Shares subject to the unexercised portion of the Option at the time of
the occurrence of such stock dividend, split-up, conversion, exchange,
reclassification or substitution, and the aggregate purchase price upon the
future exercise of the Option shall be the same as if the originally optioned
Shares were purchased thereunder; and



  (b)   in the case of a Restricted Share issued pursuant to a Restricted Stock
Award, the holder of such Award shall receive, subject to the same restrictions
and other conditions of such Award as determined pursuant to the provisions of
Section 10, the same securities or other property as are received by the holders
of the Corporation’s Shares pursuant to such stock dividend, split-up,
conversion, exchange, reclassification or substitution.

Any fractional shares or securities payable upon the exercise of the Option as a
result of such adjustment shall be payable in cash based upon the Fair Market
Value of such shares or securities at the time of such exercise. If any such
event should occur, the number of Shares with respect to which Incentive Awards
remain to be issued, or with respect to which Incentive Awards may be reissued,
shall be adjusted in a similar manner.

In addition to the adjustments provided for in the preceding paragraph, upon the
occurrence of any of the events referred to in said paragraph prior to the
complete exercise of any Rights, or prior to the complete expiration of the
vesting period under a Phantom Stock Award, the Committee, in its sole
discretion, shall determine the amount of cash and/or number of Shares or other
property to which the holder of the Rights shall be entitled upon their
exercise, or to which the holder of the Phantom Stock Award shall be entitled
upon the expiration of the vesting period, so that there shall be no increase or
dilution in the cash and/or value of the shares or other property to which the
holder of Rights or of a Phantom Stock Award shall be entitled by reason of such
events.

Notwithstanding any other provision of the Plan, in the event of a
recapitalization, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
outstanding Shares, the Committee may make such equitable adjustments to the
number of Shares and the class of shares available hereunder or to any
outstanding Incentive Awards as it shall deem appropriate to prevent dilution or
enlargement of rights.

17. Issuance of Shares and Compliance with Securities Act. The Corporation may
postpone the issuance and delivery of Shares pursuant to the grant or exercise
of any Incentive Award until (a) the admission of such Shares to listing on any
stock exchange on which Shares of the Corporation of the same class are then
listed and (b) the completion of such registration or other qualification of
such Shares under any state or federal law, rule or regulation as the
Corporation shall determine to be necessary or advisable. As a condition
precedent to the issuance of Shares pursuant to the grant or exercise of an
Incentive Award, the Corporation may require the recipient thereof to make such
representations and furnish such information as may, in the opinion of counsel
for the Corporation, be appropriate to permit the Corporation, in light of the
then existence or non-existence with respect to such Shares of an effective
Registration Statement under the Securities Act of 1933, as from time to time
amended, to issue the Shares in compliance with the provisions of that or any
comparable act.

18. Administration and Amendment of the Plan. Except as hereinafter provided,
the Board of Directors or the Committee may at any time withdraw or from time to
time amend the Plan and the terms and conditions of any Incentive Award not
theretofor granted, and the Board of Directors or the Committee, with the
consent of the affected holder of an Incentive Award, may at any time withdraw
or from time to time amend the Plan and the terms and conditions of such
Incentive Awards as have been theretofor granted. Notwithstanding the foregoing,
neither the Board of Directors nor the Committee shall (a) amend the Plan
without the approval of the stockholders, if such approval is required by
Section 422 or 162(m) of the Code, (b) materially amend the Plan without
stockholder approval, or (c) without stockholder approval reprice any
outstanding Incentive Award by either amending such Incentive Award to reduce
the exercise price, purchase price or grant date Fair Market Value per Share
thereof or canceling such Incentive Award and regranting or replacing such
Incentive Award as or with an Incentive Award having a lower exercise price,
purchase price or grant date Fair Market Value per Share.

The Committee shall have the sole authority to (i) determine the individuals to
whom Incentive Awards shall be made under the Plan, (ii) determine the type,
size and terms of the Incentive Awards to be made to each such individual,
(iii) determine the time when the Incentive Awards will be made and the duration
of any applicable exercise or restriction period, including the criteria for
exercisability and the acceleration of exercisability and (iv) deal with any
other matters arising under the Plan.

The Committee shall have full power and authority to administer and interpret
the Plan, to make factual determinations and to adopt or amend such rules,
regulations, agreements and instruments for implementing the Plan and for the
conduct of its business as it deems necessary or advisable, in its sole
discretion. The Committee’s interpretations of the Plan and all determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all persons having any interest in the Plan or in any
Incentive Awards granted hereunder. All powers of the Committee shall be
executed in its sole discretion, in the best interest of the Corporation, not as
a fiduciary, and in keeping with the objectives of the Plan and need not be
uniform as to similarly situated individuals.

19. Governing Law. Except as required by Delaware corporate law, the Plan shall
be governed by and construed in accordance with the laws of the state of New
York, without giving effect to principles of conflict of laws.

20. Effective Date of Plan. This Plan is conditioned upon its approval by the
shareholders of the Corporation.

21. Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Corporation and its successors and assigns.

22. Funding of the Plan. This Plan shall be unfunded. The Corporation shall not
be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Incentive Awards under this
Plan. In no event shall interest be paid or accrued on any Incentive Award,
including unpaid installments of Incentive Awards.

23. Rights of Participants. Nothing in this Plan shall entitle any employee or
other person to any claim or right to be granted an Incentive Award under this
Plan, [except as provided in Section 5 with respect to Non-Employee Directors].
Neither this Plan nor any action taken hereunder shall be construed as giving
any individual any rights to be retained by or in the employ of the Corporation
or any Affiliate, or any other employment rights.

24. Headings. Section headings are for reference only. In the event of a
conflict between a title and the content of a Section, the content of the
Section shall control.

25. Miscellaneous



  (a)   Incentive Awards in Connection with Corporate Transactions and
Otherwise. Nothing contained in this Plan shall be construed to (i) limit the
right of the Committee to make Incentive Awards under this Plan in connection
with the acquisition, by purchase, lease, merger, consolidation or otherwise, of
the business or assets of any corporation, firm or association, including
Incentive Awards to employees thereof who become employees of the Corporation or
an Affiliate, or for other proper corporate purposes, or (ii) limit the right of
the Corporation to grant options or make other awards outside of this Plan.
Without limiting the foregoing, the Committee may make an Incentive Award to an
employee of another corporation who becomes an employee by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation involving the Corporation or any of its subsidiaries in substitution
for a stock option or restricted stock grant made by such corporation. The terms
and conditions of the substitute grants may vary from the terms and conditions
required by the Plan and from those of the substituted stock incentives. The
Committee shall prescribe the provisions of the substitute grants.



  (b)   Compliance with Law. The Plan, the exercise of Options and Rights and
the obligations of the Corporation to issue or transfer Shares under Incentive
Awards shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to Section 16 of the Act, it is the intent of the Corporation that all
transactions under the Plan comply with all applicable provisions of Rule 16b-3
or its successors under the Act. The Committee may revoke any Incentive Award if
it is contrary to law or modify an Incentive Award to bring it into compliance
with any valid and mandatory government regulation. The Committee may also adopt
rules regarding the withholding of taxes on payments to holders of Incentive
Awards. The Committee may, in its sole discretion, agree to limit its authority
under this Section.



  (c)   Limitations on Actions Taken in Connection with a Change in Control.
Notwithstanding anything in the Plan to the contrary, in the event of a Change
in Control (as defined in Section 9 hereof), the Committee shall not have the
right to take any actions that would make the Change in Control ineligible for
desired tax treatment if, in the absence of such right, the Change in Control
would qualify for such treatment and the Corporation intends to use such
treatment with respect to the Change in Control.

IN WITNESS WHEREOF, the Corporation has caused these presents to be executed, in
its corporate name, by its authorized officer, and its corporate seal to be
affixed, as of this 26th day of April, 2005.

AMETEK, Inc.

By: /s/ John J. Molinelli



      John J. Molinelli

Attest:

/s/ Kathryn E. Sena
Kathryn E. Sena
(SEAL)

corpsecy/stock/amended02stkpln.doc

